       Case 19-30310         Doc 19      Filed 04/22/19      Entered 04/22/19 15:52:50             Desc      Page 1
                                                            of 3



                                   UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF GEORGIA

IN RE:                                                          CHAPTER 13
Jerry B. Marshall
2710 Greensboro Highway                                         CASE NUMBER: 19-30310-JPS
Watkinsville, GA 30677
                                                                ATTORNEY: Christopher R. Morgan



                               NOTICE OF OBJECTION TO CONFIRMATION
Camille Hope, Chapter 13 Trustee, HAS FILED DOCUMENTS WITH THE COURT TO deny confirmation of your
Chapter 13 Plan.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
one. If not served with this notice in accordance with the Bankruptcy Code or the Federal Rules of Bankruptcy
Procedure, a copy of the motion may be obtained upon written request to counsel for the Movant or at the
Clerk’s office.

If you do not want the court to deny confirmation of your plan, or if you want the court to consider your views on the
objection, then you or your attorney shall appear at the hearing on confirmation

                MAY 29, 2019 AT 10:30 AM THE UNITED STATES BANKRUPTCY COURT,
          U.S. COURTROOM, U.S. POST OFFICE BUILDING, 115 E HANCOCK AVENUE, ATHENS,
                                           GEORGIA.

If you mail your response or objection to the court for filing, you shall send it early enough so the court will receive
the objection or response on or before the response date stated above.

Any response or objection shall also be served on the movant.

If you or your attorney does not take these steps, the court may decide that you do not oppose the relief sought
in the motion or objection and may enter an order granting relief.

This notice is sent by the undersigned pursuant to M.D. Ga. LBR 9004-1(c).


DATED: April 22, 2019

Prepared by:

  CAMILLE HOPE                                                      KYLE GEORGE, CLERK
  CHAPTER 13 TRUSTEE                                                UNITED STATES BANKRUPTCY COURT
  P.O. BOX 954                                                      P.O. BOX 1957
  MACON, GA 31202                                                   MACON, GA 31202
  TELEPHONE (478) 742-8706                                          TELEPHONE (478) 752-3506
  docomt@chapter13macon.com

19-30310-JPS                                                                                                  Page 1 of 3
      Case 19-30310       Doc 19     Filed 04/22/19    Entered 04/22/19 15:52:50        Desc     Page 2
                                                      of 3



                               UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF GEORGIA

IN RE:                                                   CHAPTER 13
Jerry B. Marshall
2710 Greensboro Highway                                  CASE NUMBER: 19-30310-JPS
Watkinsville, GA 30677
                                                         ATTORNEY: Christopher R. Morgan


                                   OBJECTION TO CONFIRMATION

Now comes the Chapter 13 trustee and files this her objection to confirmation of the plan proposed by the
debtor in the above-referenced case pursuant to 11 U.S.C. Section 1325.
                                                     1
The plan proposed by the debtor cannot be completed within 60 months as required under 11 U.S.C. Section
1322.

WHEREFORE, the trustee prays that the Court deny confirmation of the plan proposed by the debtor in the
above-referenced case.

        Date: April 22, 2019                               /s/ Camille Hope, Trustee
                                                           Camille Hope, Trustee
                                                           Office of the Chapter 13 Trustee
                                                           P.O. Box 954
                                                           Macon, GA 31202
                                                           (478) 742-8706




19-30310-JPS                                                                                      Page 2 of 3
      Case 19-30310       Doc 19     Filed 04/22/19    Entered 04/22/19 15:52:50        Desc     Page 3
                                                      of 3



                               UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF GEORGIA

IN RE:                                                   CHAPTER 13
Jerry B. Marshall
2710 Greensboro Highway                                  CASE NUMBER: 19-30310-JPS
Watkinsville, GA 30677
                                                         ATTORNEY: Christopher R. Morgan


                                       CERTIFICATE OF SERVICE

I HEREBY CERTIFY a true and correct copy of the attached document was sent (1) via electronic notice to
parties who are ECF Filers and Consenting Users, (2) via electronic notice to ECF Filers and Consenting
Users who represent parties, and (3) mailed postage prepaid to all other interested parties at their addresses


Jerry B. Marshall                                        Christopher R. Morgan
2710 Greensboro Highway
Watkinsville, GA 30677
(Debtor)                                                 (Counsel for Debtor)

DATED: April 22, 2019                                    /s/ Camille Hope, Trustee
                                                         Camille Hope, Trustee




19-30310-JPS                                                                                      Page 3 of 3
